DETAILED ACTION
This action is in response to the application filed on 03/04/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1 – 15 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A boost converter for improving output stability, comprising: a transformer, comprising a main coil and a secondary coil, wherein the main coil receives an input voltage; a detection circuit, coupled to the secondary coil, wherein the detection circuit generates a detection voltage; a first resistor, coupled to the main coil; a power switch element, selectively coupling the first resistor to a ground voltage according to a clock voltage; an output stage circuit, coupled to the first resistor, wherein the output stage circuit generates an output voltage; a feedback compensation circuit, comprising a linear optical coupler and a voltage regulator, wherein the feedback compensation circuit generates a feedback voltage according to the output voltage; a controller, generating the clock voltage according to the feedback voltage and an oscillation voltage; an inverter, generating an inverted oscillation voltage according to the oscillation voltage; and a multiplier, generating a compensation voltage difference according to the detection voltage, the inverted oscillation voltage, and the feedback voltage, wherein the compensation voltage difference is applied to the first resistor.”.
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2014/0300274 discloses a non-isolated DC-DC boost converter (Fig. 9) for driving Lighting load. 
US Pub. No. 2020/0228010 discloses a buck power converter with a controller that multiplies an input voltage, an oscillation signal and a soft start voltage. 
US Pub. No. 2019/0081553 discloses a boost power converter having a multiplier receiving a difference feedback signal and a voltage detection signal.
US Pub. No. 2015/0062108 discloses a boost converter with output ripple voltage control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838